interpretation of the controlling law and did not reach the other issues
                 colorably asserted. 1 Accordingly, we
                             REVERSE the order granting summary judgment AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.



                                                             Parraguirre


                                                                                      J.
                                                             Douglas


                                                              Cita                    J.
                                                             Cherry



                 cc: Hon. Jerry A. Wiese, District Judge
                      Kerry P. Faughnan
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




                       1 Consequently,we decline to order the district court to enter
                 summary judgment in appellant's favor.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e